UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6042


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERNEST FREDERICK HODGES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:05-cr-00040-SGW-MFU-1; 7:08-cv-80088-SGW-MFU)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Frederick Hodges, Jr., Appellant Pro Se.  Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ernest    Frederick    Hodges,      Jr.,    seeks       to    appeal       the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                The order is not appealable

unless    a   circuit     justice    or   judge    issues        a    certificate         of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the   district       court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Hodges has

not   made     the     requisite    showing.        Accordingly,            we    deny    a

certificate      of     appealability     and     dismiss      the        appeal.        We

dispense      with     oral    argument   because        the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                          2